Citation Nr: 1541659	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  04-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to separate disability ratings for neurological abnormalities associated with a service-connected back disability.  


REPRESENTATION

Veteran represented by: 	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In January 2015, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the issue of entitlement to separate disability ratings for neurological abnormalities associated with a service-connected back disability to the Board.

These matters were most recently remanded by the Board in April 2015 for further development.  They have now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

In its last remand the Board requested medical opinions regarding both claims on appeal.  In early June 2015, the Veteran was examined by a VA physician, Dr. VG.  However, the requested opinions were not provided by Dr. VG.  The Veteran was scheduled for another examination to obtain addendum opinions.  The Veteran reported for that examination, but during the examination took exception to why and how the examination was being performed and ended the examination.  As such, the physician was not able to fully examine the Veteran and did not offer a medical opinion.  The appeal was then returned to the Board.  

The opinions requested by the Board have still not been obtained and there is no indication that the opinions could not be made based on the evidence of record, including the recent June 2015 examination reports.  As such, these claims must be remanded for addendum medical opinions without examination.  

In addition, the RO attempted to obtain Social Security Administration (SSA) records, which may be relevant in evaluating the Veteran's claims.  In February 2015, the RO received a negative response from the SSA National Records Center stating that the Veteran filed for disability benefits but no medical records were obtained.  Under 38 C.F.R. § 3.159, VA has notification responsibilities when records cannot be obtained.  A review of the file reflects that VA has not complied with the notification provisions of 38 C.F.R. § 3.159(e).  Such should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA's inability to obtain SSA records as SSA reported that no medical records were obtained in connection with the Veteran's claim for SSA benefits.

2.  Obtain an addendum opinion (without examination) from the VA physician who examined the Veteran in June 2015 - Dr. VG.  If Dr. VG is not available, the opinion should be provided by another qualified examiner.  The Veteran's file should be reviewed in connection with the opinion.  The examiner should address the following: 
(a) Whether it is at least as likely as not (i.e., at least 50 percent degree of probability) that the Veteran's right knee disorder has been permanently worsened beyond natural progress by his service-connected left knee disability.  
(b) Whether it is at least as likely as not (i.e., at least 50 percent degree of probability) that any identified neurological abnormalities of the lower extremities are associated with the service-connected lumbar spine disability.  
(c) Whether it is at least as likely as not (i.e., at least 50 percent degree of probability) that there are any other neurological abnormalities (not localized in the lower extremities, i.e., bowel or bladder impairment, etc.) that are associated with the service-connected lumbar spine disability.  

Regarding (b) and (c), the examiner is asked to consider the conflicting evidence regarding spinal origins of lower extremity neurological impairment.  Of note, the August 1997 VA examination report identifies lumbosacral spine radiculopathy and the April 2001 general medical examination report identifies sciatic-type pain that radiates down to the lower extremities.  In contrast, the May 2007 CT scan of the lumbar spine reveals no evidence of herniated nucleus pulposus or spinal stenosis and finds that the Veteran does not have radicular pain or any other signs or symptoms of radiculopathy and does not have radicular pain or any other signs or symptoms due to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The September 2004 nerve study reveals motor sensory peripheral neuropathy of the lower extremities of unknown origin and suggests possible diagnoses of Guillain-Barre syndrome versus chronic demyelinating polyneuropathy.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If any opinion cannot be offered without resorting to mere speculation, the examiner should explain in detail why this is the case.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Then readjudicate the issues on appeal.  If any benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

